     Case 2:18-cv-02180-WBS-AC Document 14 Filed 04/13/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JASON MCCOY,                                       No. 2:18-cv-2180 WBS AC P
12                       Plaintiff,
13            v.                                        ORDER
14   SKY MASSEY, et al.,
15                       Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, seeks relief under 42 U.S.C. § 1983. Plaintiff

18   has paid the filing fee. The case is referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302. The First Amended Complaint, ECF No. 13, is before

20   the court for screening.1

21       I.        SCREENING REQUIREMENT

22            The court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

24   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

25   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]

26   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

27
     1
       Plaintiff’s motions for leave to file a supplemental and/or amended complaint, ECF Nos. 11 &
28   12, will be denied as moot.
     Case 2:18-cv-02180-WBS-AC Document 14 Filed 04/13/21 Page 2 of 8


 1          A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 3   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
 4   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
 5   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
 6   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
 7   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
 8   Franklin, 745 F.2d at 1227-28 (citations omitted).
 9          “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
10   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
11   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
12   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
13   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
14   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
15   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
16   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
17   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
18   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
19   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
20   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
21   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
22          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
23   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
24   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
25   content that allows the court to draw the reasonable inference that the defendant is liable for the
26   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
27   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
28   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
                                                        2
     Case 2:18-cv-02180-WBS-AC Document 14 Filed 04/13/21 Page 3 of 8


 1   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
 2   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
 3      II.       THE COMPLAINT
 4             Plaintiff brings suit against five members of the medical staff at Mule Creek State Prison,
 5   where he was formerly incarcerated. It appears that Massey is a nurse and Horowitz a doctor; the
 6   roles of Nartej, Ruas and Matharu are unclear.
 7             The amended complaint alleges as follows. Plaintiff was assaulted by another inmate on
 8   March 17, 2018 and suffered an injury to his jaw. He was seen by nurse Massey, who refused to
 9   order an x-ray and sent plaintiff to his cell with an ice pack and motrin. Plaintiff told Massey that
10   he thought his jaw was broken, but Massey did not listen because the custody officers who
11   escorted him to medical told her he was fine. Later that day, after his swelling and pain got
12   worse, plaintiff was taken to the outside hospital where an x-ray revealed a fractured jaw. While
13   plaintiff was in the hospital a nurse told him that prison staff had called with instructions not to
14   treat plaintiff. He was then returned to the institution without his jaw being stabilized.
15             Back at the prison, plaintiff’s pain was inadequately treated and the orders of the outside
16   doctor were not carried out. Plaintiff’s complaints were ignored when hostile custody staff told
17   medical staff that he was okay. On March 21 plaintiff had a dental x-ray taken, which showed
18   three independent factures. Non-defendant Sgt. Feltner and three officers entered the exam room,
19   cuffed plaintiff up aggressively, smashed his face into the wall, and placed him in a holding cage.
20   Sgt. Feltner said, “… We don’t care what jaw fractures you have[,] the [doctors] do what we tell
21   them.”
22             Plaintiff was returned to his cell where he continued to experience severe, untreated pain
23   and was unable to eat solid foods for an unspecified period of time. His complaints and requests
24   for interviews were ignored. Plaintiff alleges that custody officials “maliciously roadblocked”
25   plaintiff’s treatment and caused the defendant medical providers to provide inadequate treatment.
26      III.      FAILURE TO STATE A CLAIM
27             To state a § 1983 claim for violation of the Eighth Amendment based on inadequate
28   medical care, a plaintiff must allege “acts or omissions sufficiently harmful to evidence deliberate
                                                        3
     Case 2:18-cv-02180-WBS-AC Document 14 Filed 04/13/21 Page 4 of 8


 1   indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106, 97 S. Ct. 285, 292
 2   (1976). To prevail, plaintiff must show both that his medical needs were objectively serious, and
 3   that defendants possessed a sufficiently culpable state of mind. Wilson v. Seiter, 501 U.S. 294,
 4   299 (1991); McKinney v. Anderson, 959 F.2d 853 (9th Cir. 1992) (on remand). A serious
 5   medical need exists if the failure to treat a prisoner’s condition could result in further significant
 6   injury or the unnecessary and wanton infliction of pain. See, Wood v. Housewright, 900 F. 2d
 7   1332, 1337-41 (9th Cir. 1990). The requisite state of mind is “deliberate indifference.” Hudson
 8   v. McMillian, 503 U.S. 1, 4 (1992).
 9           Plaintiff has articulated a cognizable theory of deliberate indifference: that medical staff
10   withheld treatment because of pressure from custody staff, and therefore were not exercising their
11   medical judgment at all.2 However, the allegations of the amended complaint are not sufficient to
12   state a claim for relief against any defendant.
13           Under Section 1983, a plaintiff must demonstrate that each defendant personally
14   participated in the deprivation of his rights. See Jones v. Williams, 297 F.3d 930, 934 (9th Cir.
15   2002). There must be an actual connection or link between the actions of the defendants and the
16   deprivation alleged to have been suffered by plaintiff. See Ortez v. Washington County, State of
17   Oregon, 88 F.3d 804, 809 (9th Cir. 1996); see also Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.
18   1989). Plaintiff must allege each defendant’s specific role in depriving him of his rights. See
19   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation
20   of a constitutional right if he does an act, participates in another's act or omits to perform an act
21   he is legally required to do that causes the alleged deprivation).
22           Nurse Massey is the only defendant whose actions are specified in the amended
23   complaint. While plaintiff alleges that Massey failed to order x-rays immediately after the
24   assault, and that the escort officer told her that he had been in a fight and was fine, this is not
25   enough to support an inference of deliberate indifference. Moreover, the amended complaint
26
     2
27     On the other hand, a difference of opinion between prison medical staff and outside doctors, or
     between plaintiff and any medical professional, will not support an Eighth Amendment claim.
28   Jackson v. McIntosh, 90 F.3d 330 (9th Cir. 1996).
                                                     4
     Case 2:18-cv-02180-WBS-AC Document 14 Filed 04/13/21 Page 5 of 8


 1   alleges that plaintiff saw Nurse Massey again later the same day, and he was then taken to an
 2   outside hospital for x-rays. The delay accordingly appears to have been minimal, and here are no
 3   allegations of harm from the delay itself. See Shapley v. Nevada Bd. of State Prison Com’rs, 766
 4   F.2d 404, 408 (9th Cir. 1985) (without more, delayed treatment does not violate Eighth
 5   Amendment).
 6            There are no specific factual allegations against defendants Horowitz, Nartej, Ruas or
 7   Matharu. Plaintiff’s general allegations that these individuals are responsible for providing
 8   medical care to inmates do not support liability. See Johnson, 588 F.2d at 743. In order to
 9   maintain a claim against any of these defendants, plaintiff must specify what he or she did, or
10   didn’t do, that deprived plaintiff of necessary care for his broken jaw during the period of time
11   addressed in the complaint. Also, the allegations regarding statements made by the hospital nurse
12   and by Sgt. Feltner are not enough to support a deliberate indifference theory as to any of the
13   medical providers. If plaintiff’s theory is that the medical staff withheld care due to pressure
14   from custody staff, he must present facts demonstrating that the name defendants were personally
15   pressured by custody staff into withholding care that they knew was medically indicated.
16            For these reasons the amended complaint fails to state a claim and will not be served.
17   Plaintiff will be given the opportunity to file a second amended complaint.
18      IV.       LEAVE TO AMEND
19            Plaintiff is being given the opportunity to amend the complaint. If plaintiff chooses to file
20   a second amended complaint, it will take the place of the instant complaint. See Lacey v.
21   Maricopa Cty., 693 F.3d 896, 925 (9th Cir. 2012). Any amended complaint should observe the
22   following:
23            An amended complaint must identify as a defendant only persons who personally
24   participated in a substantial way in depriving plaintiff of a federal constitutional right. Plaintiff
25   must provide facts showing the role of each defendant in violating his rights. Johnson v. Duffy,
26   588 F.2d at 743.
27            An amended complaint must also contain a caption including the names of all
28   defendants. Fed. R. Civ. P. 10(a). Plaintiff may not change the nature of this suit by alleging
                                                        5
     Case 2:18-cv-02180-WBS-AC Document 14 Filed 04/13/21 Page 6 of 8


 1   new, unrelated claims. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Each defendant
 2   should be identified by full name if possible, occupation, title if any, and department.
 3           Any amended complaint must be written or typed so that it is complete in itself without
 4   reference to any earlier filed complaint. See L.R. 220 (E.D. Cal. 2009). This is because an
 5   amended complaint supersedes any earlier filed complaint, and once an amended complaint is
 6   filed, the earlier filed complaint no longer serves any function in the case. See Loux v. Rhay, 375
 7   F.2d 55, 57 (9th Cir. 1967) (“The amended complaint supersedes the original, the latter being
 8   treated thereafter as non-existent.”), overruled on other grounds by Lacey v. Maricopa Cty., 693
 9   F.3d 896 (2012).
10       V. PLAIN LANGUAGE SUMMARY OF THIS ORDER FOR A PRO SE LITIGANT
11           Your First Amended Complaint has been screened. The court finds that it does not state a
12   claim for relief, so it will not be served. You may amend the complaint again, to clarify exactly
13   what each individual defendant did to deny you medical care, and to show how they were
14   influenced by custody staff to deny you care. Without that information the court cannot tell
15   whether the events you are complaining about support legal claims for relief. If you choose to
16   amend your complaint, the second amended complaint must include all of the claims you want to
17   make because the court will not look at the claims or information in the original complaint. Any
18   claims not in the Second Amended Complaint will not be considered.
19                                             CONCLUSION
20           Accordingly, IT IS HEREBY ORDERED that:
21           1. Plaintiff’s First Amended Complaint, ECF No. 13, has been screened and found not to
22   state a claim for relief.
23           2. Within thirty days from the date of service of this order, plaintiff may file an amended
24   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
25   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
26   number assigned this case and must be labeled “Second Amended Complaint.” Plaintiff must file
27   an original and two copies of the amended complaint. Failure to file an amended complaint in
28   accordance with this order will result in a recommendation that this action be dismissed.
                                                      6
     Case 2:18-cv-02180-WBS-AC Document 14 Filed 04/13/21 Page 7 of 8


 1           3. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint
 2   form used in this district.
 3           4. Plaintiff’s motions at ECF Nos. 11 and 12 are DENIED as moot.
 4   DATED: April 12, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
     Case 2:18-cv-02180-WBS-AC Document 14 Filed 04/13/21 Page 8 of 8


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   JASON MCCOY,                                    No. 2:18-cv-2180 WBS AC P
11                     Plaintiff,
12          v.                                       PLAINTIFF’S NOTICE ON HOW TO
                                                     PROCEED
13   SKY MASSEY, et al.,
14                     Defendants.
15
            CHECK ONE:
16
             Plaintiff would like to proceed immediately on his Eighth Amendment claims against
17
     defendants Sky Massey, Robert Rudas, Narjet Rana, Dr. Horowitz and Kahir Matharu. By
18
     choosing to go forward without amending the complaint, plaintiff: (1) consents to the dismissal
19
     without prejudice of the cruel and unusual punishment claims against the aforementioned, and (2)
20
     chooses to forego any related and/or potentially viable claims against them and any other
21
     potential, yet to be named defendants.
22
             Plaintiff would like to amend the complaint.
23

24   DATED:
                                                 _______________________________
25                                               JASON MCCOY
                                                 Plaintiff Pro Se
26

27

28
